 
Exhibit 10.1


BEACON ROOFING SUPPLY, INC. 2004 STOCK PLAN
 
(As Amended and Restated Effective As Of February 8, 2011)
 
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR EMPLOYEES
 
A Restricted Stock Unit (RSU) Award (the “Award”) granted by Beacon Roofing
Supply, Inc., a Delaware corporation (the “Company”), to the employee named in
the attached Award letter (the “Grantee”), relating to the common stock, par
value $.01 per share (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions and the provisions of the Beacon Roofing
Supply, Inc. 2004 Stock Plan, as Amended and Restated Effective as of February
8, 2011 (the “Plan”), a copy of which is attached hereto and the terms of which
are hereby incorporated by reference:
 
1. Acceptance by Grantee.  The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of this
Agreement and the return of an executed copy of this Agreement to the General
Counsel of the Company no later than _______________.  If the Grantee shall fail
to return this executed Agreement by the due date, the Grantee’s Award shall be
forfeited to the Company.
 
2. Grant of RSUs.  The Company hereby grants to the Grantee the Award of RSUs,
as set forth in the Award letter.  An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a distribution of a share
of Common Stock for each RSU as described in Section 7 of this Agreement.
 
3. RSU Account.  The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee and any dividend equivalents paid to the Grantee as described in
Section 4.
 
4. Dividend Equivalents.  Upon the payment of any dividends on Common Stock
occurring during the period preceding the date the RSUs are settled in Common
Stock and distributed to the Grantee as described in Section 7, the Company
shall credit the Grantee’s RSU Account with an amount equal in value to the
dividends that the Grantee would have received had the Grantee been the actual
owner of the number of shares of Common Stock represented by the RSUs in the
Grantee’s RSU Account on that date.  Such amounts shall be paid to the Grantee
in cash at the time and to the extent the RSUs are distributed to the
Grantee.  Any dividend equivalents relating to RSUs that are forfeited shall
also be forfeited.
 
5. Vesting.
 
(a) Except as described in (b), (c) and (d) below, the Grantee shall become
vested in his Award on the Determination Date, as defined in Section 6 below, if
he remains in continuous employment with the Company or its affiliates until
such date.
 
(b) If the Grantee’s employment with the Company and its affiliates terminates
prior to the Determination Date due to death or disability, the Award shall
become vested on the date of such termination of employment.  For this purpose
“disability” means (as determined by the Committee in its sole discretion) the
inability of the Grantee to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which is expected to
result in death or disability or which has lasted or can be expected to last for
a continuous period of not less than 12 months.
 
(c) If the Grantee’s employment with the Company and its affiliates terminates
prior to the Determination Date due to the Grantee’s retirement, the Award shall
become vested on the Determination Date (in which case the Award shall be
adjusted as described in Section 6), or if earlier, the date of the Grantee’s
death (in which case the Award shall not be adjusted as described in Section
6).  For this purpose, “retirement” means termination of the Grantee’s
employment for any reason other than cause (as determined by the Company in its
sole discretion) on or after the Grantee’s attainment age of 65.
 
(d) The Award shall be forfeited to the Company upon the Grantee’s termination
of employment with the Company and its affiliates for any reason other than the
Grantee’s death, disability or retirement (as described above) that occurs prior
to the Determination Date.
 
The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment security agreement or severance agreement concerning the lapse of
restrictions of an Award in connection with the Grantee’s termination of
employment shall supercede any inconsistent or contrary provision of this
Section 5.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Adjustment of RSUs. The number of RSUs subject to the Award as described in
the Award letter shall be adjusted by the Committee after the end of the
three-year performance period that begins on October 1, 2011 and ends on
September 30, 2014, in accordance with in the Long-Term Incentive Plan
established under the Plan (the “LTIP”).  The date that the Committee determines
the level of performance goal achievement applicable to such Award is the
“Determination Date”. Any Award that vests in accordance with Section 5(b) prior
to the Determination Date shall not be adjusted pursuant to the LTIP. The
particular performance criterion that applies to the Award is set forth in
Exhibit A to this Agreement.
 
7. Settlement of RSUs. If a Grantee becomes vested in his Award in accordance
with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award, as
adjusted in accordance with Section 6, if applicable. Such shares shall be
delivered within 30 days following the date of vesting.
 
8. Forfeiture of Award.  Except as described in Section 5(b) and (c), a
Grantee’s Award shall be forfeited to the Company if the Grantee does not remain
in continuous employment with the Company or its affiliates until the
Determination Date.
 
9. Withholding Taxes.  The Grantee shall pay to the Company an amount sufficient
to satisfy all minimum Federal, state and local withholding tax requirements
prior to the delivery of any certificate for shares.  Payment of such taxes may
be made by one or more of the following methods:  (a) in cash, (b) in cash
received from a broker-dealer to whom the Grantee has submitted irrevocable
instructions to deliver the amount of tax to the Company from the proceeds of
the sale of shares subject to the Award, (c) by directing the Company to
withhold a number of shares otherwise issuable pursuant to the Award with a Fair
Market Value equal to the tax required to be withheld, (d) by delivery to the
Company of other Common Stock owned by the Grantee that is acceptable to the
Company, valued at its Fair Market Value on the date of payment, or (e) by
certifying to ownership by attestation of such previously owned Common Stock.
 
10. Change in Control.  Notwithstanding the foregoing provisions of the
Agreement, upon a Change in Control of the Company, (a) the Grantee shall become
vested in any then unvested Award and (b) the Company shall immediately
distribute to the Grantee his RSU Account as described in Section 7.
 
11. Rights as Stockholder.  The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
 
12. Award Not Transferable.  The Award may not be transferred other than by will
or the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order.  The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind.  Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
 
13. Share Delivery.  Delivery of shares pursuant to Section 7 will be by
book-entry credit to an account in the Grantee’s name established by the Company
with the Company’s transfer agent; provided that the Company shall, upon written
request from the Grantee (or his estate or personal representative, as the case
may be), issue certificates in the name of the Grantee (or his estate or
personal representative) representing such shares.
 
14. Administration.  The Award shall be administered in accordance with such
regulations as the Committee shall from time to time adopt.
 
15. Governing Law.  This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
 
IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, _____, effective as of the ___day of ________, _____.
 
 
BEACON ROOFING SUPPLY,  INC.
 



AGREED AND ACCEPTED:                   GRANTEE                  
 
   
 
  Date:          
 
 
 
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 